Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 02/11/2021 is acknowledged.  
3.	 Claims 1-2, 4-19 and 21-22 are pending.
4.	Claims 10-12 and 14-19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/30/2020.  The Examiner has extended the search to encompass the species of the prior art. 
5.	Claims 1-2, 4-9, 13 and 21-22 are under consideration as they read on SEQ ID NO:4, the species of the prior art and composition comprising SEQ ID NO:4 or the species of the prior art and glucocerebrosidase.  
6.	The following rejections are necessitated by the amendment filed on 02/22/2021.  
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 4-9, 13 and 21-22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Applicant is in possession of: SEQ ID NO:4 and glucocerebrosidase binding fragments of SEQ ID NO:4 comprising ‘EGHFCHDNQTCC’ and compositions thereof.   
	Applicant is not in possession of:  active variants of SEQ ID NO:4 having at least 90% amino acid sequence identity to SEQ ID NO:4 wherein one or more amino acids is substituted and wherein the variant binds GBA/GCase, sortilin or HSP70 including amino acids recited in SEQ ID NO:6 and conservative substitutions.  
Applicant has disclosed only SEQ ID NO:4 and fragments of SEQ ID NO:4 which comprise ‘EGHFCHDNQTCC’ which bind to glucocerebrosidase.   Therefore, the skilled artisan cannot envision all the contemplated derivative or fragment PGRN possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. 
The specification has not adequately described any polypeptides that can bind to glucocerebrosidase other than SEQ ID NO:4 or fragments of SEQ ID NO:4 which comprise ‘EGHFCHDNQTCC’.  As evidenced by the disclosure in the Examples of the specification and the art of Jian et al. (PTO-892 mailed on 10/14/2020; Reference U), the only structure associated with the ability to bind to glucocerebrosidase in SEQ ID NO:4 is ‘EGHFCHDNQTCC’.  The genus of polypeptides encompassed with any number of variations to the sequence of SEQ ID NO:4 in the claim recitations cannot be used to bind to glucocerebrosidase and the one example 
The specification has not adequately demonstrated the correlation between the structure of the variants having substitutions and the functions of being able to be bind to glucocerebrosidase.  As discussed supra and as evidenced by the examples in the specification the function binding to glucocerebrosidase is not predictable based upon its structure. The specification has not adequately described the recited variants which can bind to HSP70 and sortilin
The claims encompass variants.  The specification has not adequately described the genus of compositions comprising variants for use in treatment of Gaucher’s Disease.  The specification has only described compositions comprising SEQ ID NO:4 and methods of treatment using the compositions; therefore, the skilled artisan cannot envision all the contemplated composition possibilities recited in the instant claims. Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method. Adequate written description requires more than a mere statement that it is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC1993).  The Guidelines for the Examination of Patent Application Under the 35 U.S.C.112,  ¶1”Written Description” Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in rd column).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.
Applicant’s arguments filed on 02/11/2021 have been fully considered, but are not found persuasive.
Applicant argues:
Claims 1-2, 5, 7-9, 13 and 21 are rejected under 35 USC 112(a) or 112(pre-AIA ), first paragraph, as failing to comply with the written description requirement, the claims allegedly containing subject matter which was not described in the specification so as to reasonably convey to one skilled in the relevant art that the inventor(s) has possession of the claimed invention at the time of filing. The Examiner remarks that Applicant is in possession of SEQ ID NO:4 and glucocerebrosidase binding fragments of SEQ ID NO:4 comprising 'EGHFCHDNQTCC' and compositions thereof only and is not in possession of active variants of SEQ ID NO:4 wherein one or more amino acid is substituted or variants of SEQ ID NO:4 having at least 80% amino acid identity to SEQ ID NO:4, and wherein the variant(s) binds GBA/GCase. The Examiner argues that conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred. 
Applicant respectfully disagrees and traverses this rejection. Applicant points out that independent claims 1 and 21 have above been amended, without acquiescing to the Examiner and without prejudice to further or future prosecution. Instant claim 1 as amended particularly refers to a composition comprising a derivative or fragment of progranulin (PGRN) wherein said derivative or fragment consists of SEQ ID NO:4, or consists of an active variant of SEQ ID NO:4 having at least 90% amino acid sequence identity to SEQ ID NO:4, wherein one or more amino acid is substituted and wherein the variant binds glucocerebrosidase (GBA/GCase}. Claim 21 as amended refers to an isolated polypeptide derivative or 
Instant claims 1-2, 5, 7-9, 13 and 21, including as amended, refer in each instance to compositions comprising a derivative or fragment of progranulin (OGRN) consisting of SEQ ID NO: 4 or consisting of an active variant of SEQ ID NO:4 which is defined in sequence as having at least 90% amino acid identity to SEQ ID NO:4 and having a set out function wherein the variant binds glucocerebrosidase (GBA/GCase). Binding to glucocerebrosidase (GBA/GCase) is described and taught in the specification, including assays and methods to assess and determine binding. Applicants submit that the specification provides teaching and demonstrates possession of active variants of SEQ ID NO:4 having at least 90% amino acid sequence identity to SEQ ID NO:4, including wherein one or more amino acid is substituted, wherein the variant binds glucocerebrosidase (GBA/GCase). Variants are described in the specification, including at paragraphs [00058], [00077] and are particularly exemplified in Figure 19. The description in the specification is suitable and adequate to reasonably demonstrate to one skilled in the art that the inventor(s) had possession of the claimed invention at the time of filing. 
For clarification, Applicant points out that paragraph [00057] teaches that the terms 
"PGRN ND7 fragment", "PGRN ND7 derivative", "ND7", "aa496-593", "PGRN C-terminus for GCase Interaction" and "Pcgin" refer to peptides, refer to derivatives or fragments derived from PGRN, and extends to those proteins having the amino acid sequence data described herein and presented in FIGURE 8C and as set out in SEQ ID NO: 4. Paragraph [00058] describes variants of ND7/Pcgin (SEQ ID NO:4) including corresponding mouse sequence and variants provided therein and therewith: 
[00058] Corresponding mouse or other species or ortholog PGRN sequences to the human ND7/Pcgin sequence are further contemplated. Variants of ND7/Pcgin having at least one amino acid sequence substitution in amino acids 496-593 of human PGRN are contemplated. Variants of ND7/Pcgin having more than one amino acid sequence substitution in amino acids 496-593 of human PGRN are contemplated. Variants of ND7/Pcgin having at least two amino acid sequence substitutions in amino acids 496-593 of human PGRN are contemplated. Variants of ND7/Pcgin having at least three amino acid sequence substitutions in amino acids 496-593 of human PGRN are contemplated. Variants of ND7/Pcgin having at a few or several substitutions, up to three substitutions, up to four substitutions, up to five Applicants: Chuanju LIU et al.Application No.: 15/749,672Filed: February 1, 2018Docket: 2728-21 PCT/USPage 11contemplated. Variants may include wherein one or more amino acid(s) in the human ND7/Pcgin sequence of amino acids 496-593 of human PGRN are replaced with one or more corresponding mouse amino acid, including as depicted in FIGURE 19. Variants may include wherein one or more amino acid(s) in the human ND7/Pcgin sequence of amino acids 496- 593 of human PGRN are replaced with one or more corresponding mouse amino acid or an amino acid conserved with the corresponding mouse amino acid (such as an Ile or Val conserved for a Leu mouse amino acid, a Lys conserved for an Arg mouse amino acid, etc.). Mouse PGRN sequences corresponding to human ND7/Pcgin amino acids 496-593 (SEQ ID NO: 6) are depicted in FIGURE 19 wherein human and mouse sequence are compared and aligned. Mouse amino acids which may be suitable for substitution in the human ND7/Pcgin sequence are shown in FIGURE 19, such as for example those indicated by a dot. Also, conservative substitutions based on mouse amino acids suitable for substitution are evident from a review of the sequence comparison in FIGURE 19. 
Amino acid changes and substitutions are described in paragraph [00077]: [00077] Mutations can be made in the PGRN derivative or fragment, particularly in amino acids of ND7/Pcgin peptide, such that a particular codon is changed to a codon which codes for a different amino acid. Such a mutation is generally made by making the fewest nucleotide changes possible. A substitution mutation of this sort can be made to change an amino acid in the resulting protein in a non-conservative manner (i.e., by changing the codon from an amino acid belonging to a grouping of amino acids having a particular size or characteristic to an amino acid belonging to another grouping) or in a conservative manner (i.e., by changing the codon from an amino acid belonging to a grouping of amino acids having a particular size or characteristic to an amino acid belonging to the same grouping). Such a conservative change generally leads to less change in the structure and function of the resulting protein. A non-conservative change is more likely to alter the structure, activity or function of the resulting protein. The present invention should be considered to include sequences containing conservative changes which do not significantly alter the activity or binding characteristics of the resulting protein. 
Amino acid groupings based on charge, polarity, R groups, molecular weight are provided in paragraph [00078]. Particularly preferred substitutions are provided in paragraph [00079]. 
Further and in particular, Figure 19 provides an exemplary direct comparison of the 
human progranulin (PGRN) derivative fragment sequence SEQ ID NO:4 and the corresponding derivative fragment sequence of mouse progranulin (which is provided as SEQ ID NO:6). A review of the aligned sequences in Figure 19, including by one skilled in the art, will permit one to readily identify and characterize amino acids which are identical in both the mouse and human sequence and amino acids which are different, or substituted with a distinct amino acid in the corresponding mouse sequence of SEQ ID NO:6. Also, certain of these substitutions will be Applicants: Chuanju LIU et al.Application No.: 15/749,672Filed: February 1, 2018Docket: 2728-21 PCT/USPage 12recognized as conserved amino acid substitutions by one of skill in the art. In fact, a review of the Figure 19 sequence comparison will provide over 30 amino acid substitutions in the mouse sequence (consisting of SEQ ID NO:6) when compared to the human sequence 
We additionally point out and underscore that the mouse and human sequences 
ND7/Pcgin fragment SEQ ID NO:4 (human) and corresponding SEQ ID NO:6 (mouse) both have GBA/GCase binding and are suitable for facilitating lysosomal delivery, including particularly of glucocerebrosidase, and are active in corresponding species systems, including as demonstrated and described in the specification and its examples. Example 1 describes that PGRN knockout mice - i.e. mice which are lacking mouse progranulin sequence and protein - develop Gaucher's Disease (GD) and GD phenotypes and these GD phenotypes are rescued by human PGRN. This shows that human sequence and mouse sequence can substitute for one another. Example 2 describes characterization of the ND7/Pdgin SEQ ID NO:4 PGRN fragment derivative and that it binds GBA in 293-EBNA cells (human cells) and shows a therapeutic effect in fibroblasts from human lysosomal storage disease (including GD) patients. Example 4 details the evaluation of the human sequence SEQ ID NO:4 in mouse animal models of GD. Thus, the human sequence works and binds GBA/GCase in the mouse system and the human and mouse sequences are functionally interchangeable in corresponding species systems. Variants of SEQ ID NO:4 having mouse amino acids substituted are predicted to be functional, particularly within the limit of 90% amino acid identity, wherein up to 10% of the amino acids or about 9 or 10 amino acids are substituted. This is represented by only a portion of the amino acid substitutions depicted by sequence comparison of mouse with human amino acid sequence as depicted in Figure 19. Also, one skilled in the art will understand that they can readily assess and evaluate other suitable exemplary variant sequences and variant amino acid substitutions, such as in other mammalian progranulin species, which are publicly available and readily known to one skilled in the art, including utilizing recognized and available sequence comparison and search parameters and programs. 
Applicant submits that the specification clearly and adequately establishes that the 
inventor(s) had possession of the instant claimed invention, including as provided in claims 1-2, 5, 7-9, 13 and 21, including as amended, as well as in Examiner withdrawn claims 4, 6 and 22.

It remains the Examiner’s position that the specification has only adequately described variants with SEQ ID NO:4 and glucocerebrosidase binding fragments of SEQ ID NO:4 comprising ‘EGHFCHDNQTCC’ and compositions thereof.  There is no example of any 90% variant of SEQ ID NO:4 which binds to GBA/GCase, HSP70 or sortilin actually produced in the specification.  The specification only gives general guidance on amino acids for substitution in Figure 19, but many of the amino acids indicated by a dot are the same between human and 
The rejection stands for reasons of record.

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1, 4-6, 13 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/019187 (PTO-892; Reference N) as evidenced by the attached sequence alignment.
WO 2008/019187 teaches the PGRN polypeptide of reference SEQ ID NO:1 can be administered to a mammal individually or in combination. For example, a composition containing a combination of agents, each of which can increase a PGRN polypeptide level, can be administered to a mammal in need of treatment for a neurodegenerative disorder. Such a composition can contain, without limitation, a NSAID and a PPAR agonist. A composition containing a combination of agents can contain additional ingredients including, without limitation, pharmaceutically acceptable vehicles. A pharmaceutically acceptable vehicle can be, for example, saline, water, lactic acid, or mannitol.
Reference SEQ ID NO:1 comprises instant SEQ ID NO:4 with R52A and A72R substitutions, making it 98.1% sequence identical to instant SEQ ID NO:4.  Reference SEQ ID 
The claimed functional limitations would be inherent properties of the referenced polypeptide and compositions thereof. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
The reference teachings anticipate the claimed invention. 
11.	No claim is allowed.
12.	Claim 2 is objected to for dependence on rejected base claim 1 but would be allowable if re-written in independent form. 
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
May 8, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644